 

Exhibit 10.2(f)

 

BANK MUTUAL CORPORATION

 

RESTRICTED STOCK AWARD

 

This Restricted Stock Award is granted the ___ day of ______________, 20__ (the
“Date of Grant”), by BANK MUTUAL CORPORATION, Wisconsin corporation (hereinafter
called “Bank Mutual”), to _________________________________ (hereinafter called
the “Grantee”).

 

WITNESSETH:

 

WHEREAS, the Board of Directors of Bank Mutual adopted the Bank Mutual
Corporation 2014 Incentive Compensation Plan (the “Plan”) on February 3, 2014,
subject to stockholder approval which was obtained May 5, 2014; and

 

NOW, THEREFORE, it is agreed as follows:

 

1.          Number of Shares Awarded.  Bank Mutual grants to Grantee a
restricted stock award covering ______________ shares of Bank Mutual’s common
stock (the "Award").

 

2.          Vesting of Award.  This Award shall become vested in accordance with
the following vesting schedule:

 

Number of Completed   Percentage of Years of Continuous   Shares Becoming
Service After the   Vested Under Date of Grant   the Award       Less than 1
year   Zero At least 1 but less than 2   20% At least 2 but less than 3   40% At
least 3 but less than 4   60% At least 4 but less than 5   80% At least 5 Years
  100%

 

Notwithstanding the forgoing, the shares covered by this Award shall become
fully vested in the event of Grantee’s death or disability, or in the event of a
Change in Control (as defined in the Plan). The period of time during which the
shares covered by the Award are forfeitable is referred to as the “Restricted
Period.” If Grantee’s service with Bank Mutual or a Subsidiary terminates during
the Restricted Period for any reason other than death or disability, the
Restricted Stock that has not yet become vested shall be forfeited to Bank
Mutual on the date of such termination, without any further obligations of Bank
Mutual to the Grantee and all rights of the Grantee with respect to the
Restricted Stock shall terminate.

 

3.          Delivery of Shares; Rights During Restricted Period.   Grantee shall
not be deemed the holder of any shares covered by this Award until such shares
are issued to him/her. Following the issuance of the shares covered by the Award
to Grantee, the Grantee shall have the right to vote the Restricted Stock and to
receive cash dividends; however, all stock dividends, stock rights or other
securities issued with respect to the Restricted Stock (collectively, the
“Proceeds”) shall be forfeitable and subject to the same restrictions as exist
regarding the original shares of Restricted Stock. The Restricted Stock shall be
nontransferable during the Restricted Period, except by will or the laws of
descent and distribution.

 

 

 

 

4.          Custody of Shares.  The Restricted Stock issued to Grantee may be
credited to Grantee in book entry form and shall be held, along with any
Proceeds, in custody by Bank Mutual until the applicable restrictions have
expired. If any certificates are issued for shares of Restricted Stock or any of
the Proceeds during the Restricted Period, such certificates shall bear an
appropriate legend as determined by the Committee referring to the applicable
terms, conditions and restrictions and the Grantee shall deliver a signed, blank
stock power to Bank Mutual relating thereto.

 

5.          Changes in Stock.  In the event of any recapitalization, stock split
or reverse split, stock dividend, merger in which Bank Mutual is the surviving
corporation, combination or exchange of shares or other capital change affecting
the common stock of Bank Mutual, the Committee shall make, subject to the
approval of the Board of Directors of Bank Mutual, equitable and appropriate
changes in the aggregate number and kind of shares subject to this Award, to
prevent substantial dilution or enlargement of the rights granted to or
available for Grantee.

 

6.          No Service Agreement Intended.  This Agreement does not confer upon
Grantee any right to continuation of service in any capacity by Bank Mutual or a
Subsidiary and does not constitute a service agreement of any kind.

 

MISCELLANEOUS

 

7.          Notices.  Any notice to be given to the Committee under the terms of
this Agreement shall be addressed to Bank Mutual, in care of its Secretary at
4949 West Brown Deer Road, Milwaukee, Wisconsin 53223. Any notice to be given to
Grantee may be addressed to Grantee at his/her address as it appears on Bank
Mutual’s records, or at such other address as either party may hereafter
designate in writing to the other. Any such notice shall be deemed to have been
duly given if and when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, certified and deposited, postage prepaid, in a post
office or branch post office regularly maintained by the United States
Government.

 

8.          Provisions of Plan Controlling.  This Award is subject in all
respects to the provisions of the Plan. In the event of any conflict between any
provision of this Option and the provisions of the Plan, the provisions of the
Plan shall control. Terms defined in the Plan where used herein shall have the
meanings as so defined. Grantee hereby acknowledges receipt of a copy of the
Plan.

 

9.          Successors.  This Agreement shall be binding upon and inure to the
benefit of any successor or successors of Bank Mutual.

 

10.         Government and Other Regulations.  The obligation of Bank Mutual to
sell and deliver shares of stock under this Plan shall be subject to all
applicable laws, rules and regulations and the obtaining of all such approvals
by governmental agencies as may be deemed necessary or desirable by the Board of
Directors of Bank Mutual, including (without limitation) the satisfaction of all
applicable federal, state and local tax withholding requirements. Bank Mutual
shall determine the amount of any required tax withholding. The Grantee may pay
any required withholding in cash or, in the discretion of the Committee, in
shares of Bank Mutual stock, valued at its Fair Market Value as of the date the
withholding obligation arises, or in a combination thereof.

 

 

 

 

11.         Wisconsin Contract.  This Option has been granted in Wisconsin and
shall be construed under the laws of that State.

 

IN WITNESS WHEREOF, Bank Mutual has caused these presents to be executed in its
behalf by its Chairman of the Board or President and attested by its Secretary
or one of its Assistant Secretaries, and Grantee has hereunto set his or her
hand and seal, all of the day and year first above written, which is the date of
the granting of the option evidenced hereby.

 

  BANK MUTUAL CORPORATION         By:           Title:  

 

ATTEST:               Secretary  

 

      Grantee

 

 

 

